FILED
                                                                   United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                       Tenth Circuit

                             FOR THE TENTH CIRCUIT                      November 22, 2016
                         _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
CHASE CARMEN HUNTER,

      Plaintiff - Appellant,

v.                                                        No. 15-8113
                                                 (D.C. No. 2:14-CV-00089-NDF)
TOM HIRSIG, individually and in his                         (D. Wyo.)
official capacity as Commissioner of
Insurance for Wyoming and as Director,
Executive Board of the National
Association of Insurance Commissioners;
WYOMING DEPARTMENT OF
INSURANCE; COMMISSIONERS OF
THE NATIONAL ASSOCIATION OF
INSURANCE; NATIONAL INSURANCE
PRODUCER REGISTRY; ELEANOR
KITZMAN, individually and in her official
capacity as Commissioner of Insurance for
Texas; JULIA RATHGEBER, individually
and in her official capacity as
Commissioner of Insurance for Texas;
TEXAS DEPARTMENT OF
INSURANCE; DAVE JONES,
individually and in his official capacity as
Commissioner of Insurance for California;
CALIFORNIA DEPARTMENT OF
INSURANCE,

      Defendants - Appellees.
                      _________________________________

                               ORDER AND JUDGMENT*

       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
                                                                           (continued)
                        _________________________________

Before MATHESON, McKAY, and O’BRIEN, Circuit Judges.
                 _________________________________

      Chase Carmen Hunter brought this pro se action seeking to enjoin Wyoming

regulatory officials from revoking her license to sell insurance in the state.1 The

district court abstained under Younger v. Harris, 401 U.S. 37 (1971), and its progeny,

which prohibit federal courts from interfering with certain ongoing state proceedings.

The court dismissed the remainder of the suit for failure to state a claim. We have

jurisdiction under 28 U.S.C. § 1291 and affirm the district court’s judgment.

                                 I.   BACKGROUND

      Ms. Hunter was licensed to sell insurance in 47 states, including Wyoming. In

February 2014, Tom Hirsig, the Commissioner of the Wyoming Department of

Insurance (WDI), notified Ms. Hunter that her license was being revoked because her

licenses in Texas, Florida, and California had been revoked for misconduct. The

WDI is the state agency charged with enforcing the Wyoming Insurance Code, see

Wyo. Stat. Ann. § 26-2-109(a)(iii). Under its statutory authority, the WDI may

revoke an insurance producer’s license whose license has been revoked in another

state, id. § 26-9-211(a)(ix). Mr. Hirsig, who is also a member of the National


precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
       We afford Ms. Hunter’s pro se filings a liberal construction but do not act as
her advocate. See United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009).

                                          -2-
Association of Insurance Commissioners (NAIC), learned of the revocations from a

database maintained by an NAIC-affiliate, the National Insurance Producer Registry

(NIPR).

      After receiving the notice, Ms. Hunter filed this action in federal court on May

5, 2014, seeking to enjoin the state revocation proceedings. In her second amended

complaint, she alleged the information provided on the NIPR database was inaccurate

and the NAIC, the NIPR, Mr. Hirsig, and the other individually named defendants

refused to correct it.2 She alleged the revocations in Texas, Florida, and California

resulted from crimes and fraud perpetrated against her, particularly a $10 million

adverse judgment entered by a Florida court. She also averred that judges in Florida

and Virginia had twice conspired to kidnap her to prevent her from seeking relief.

Based on these allegations, Ms. Hunter sought declaratory and injunctive relief

barring Mr. Hirsig and the WDI from revoking her license. She also asserted

18 claims for a host of violations, including mail and wire fraud, racketeering, and

human rights abuses.3

      Meanwhile, the WDI held a contested hearing on June 6, 2014. Ms. Hunter

appeared by telephone, and the WDI took evidence from both parties. Shortly after

the hearing, on June 19, Ms. Hunter moved the district court for a temporary


      2
       The other individually named defendants are insurance regulators in Texas
and California who were never served.
      3
         The district court noted that Ms. Hunter has lodged numerous similar suits in
jurisdictions throughout the country. R. at 559 n.1.

                                         -3-
restraining order or preliminary injunctive relief, claiming Mr. Hirsig was taking

“aggressive steps . . . to block” her from removing inaccurate information from the

NIPR database. R. at 111. She requested that the court enjoin Mr. Hirsig and the

WDI from pursuing the administrative revocation proceeding, which she asserted was

damaging her “excellent reputation.” Id. at 130. The district court denied her

request, and Ms. Hunter appealed to this court.

      While her interlocutory appeal was pending, the WDI revoked Ms. Hunter’s

license on August 8, 2014. In its final decision, the WDI concluded there was clear

and convincing evidence that Ms. Hunter’s licenses in Texas, Florida, and California

had been revoked, warranting revocation of her Wyoming license as an “appropriate

sanction under Wyo. Stat. Ann. § 26-9-211(a)(ix).” Id. at 305. Specifically, the WDI

determined Ms. Hunter’s Texas license had been revoked for her engaging “in

actions designed to mislead the public as to the nature and terms of the insurance she

was selling.” Id. Similarly, the WDI determined her Florida “license was revoked

for knowingly making untrue and materially false statements to customers regarding

the true nature of the insurance products she was selling.” Id. at 305-06. And in

California, her “license was revoked for not disclosing the [disciplinary] actions in

Florida and Texas as required . . . by California law.” Id. at 306. The WDI stated

that “[g]iven the seriousness and recurring pattern of [Ms. Hunter’s] actions,

revocation is necessary to protect Wyoming citizens.” Id.

      Ms. Hunter did not seek review in state court. See Wyo. Stat. Ann. § 16-3-114

(providing for judicial review of final adverse administrative decisions). Instead, she

                                         -4-
moved in federal district court on August 19, 2014, to disqualify the district judge for

denying injunctive relief. The district court dismissed the motion without prejudice,

explaining that the court lacked jurisdiction because Ms. Hunter’s appeal was still

pending in this court. On June 23, 2015, a panel of this court affirmed the denial of

injunctive relief. Ms. Hunter failed to renew her motion in district court to disqualify

the judge.

       On August 12, 2015, the NAIC moved to dismiss Ms. Hunter’s federal suit

based on Younger, or alternatively, for failure to state a claim. On October 20, 2015,

the district court granted the NAIC’s motion and dismissed the action, ruling that to

the extent Ms. Hunter sought to enjoin the state revocation proceedings, Younger

barred her claims. Otherwise, the court ruled, her complaint should be dismissed

because (1) Mr. Hirsig enjoyed qualified immunity as to any claim against him in his

individual capacity, (2) the Eleventh Amendment barred her claims against him in his

official capacity, and (3) she failed to plead a viable cause of action for prospective

injunctive relief.

       Now on appeal, Ms. Hunter presents several poorly developed arguments,

including one challenging the district court’s dismissal pursuant to Younger. Because

we affirm the dismissal under Younger and Ms. Hunter does not dispute the portion

of the district court’s decision dismissing her complaint, we deem her remaining

arguments moot.




                                          -5-
                                  II.   DISCUSSION

                                A. Younger Abstention

       Younger and its progeny require federal courts to abstain from exercising

jurisdiction if (1) there is an ongoing state criminal, civil, or administrative

proceeding, (2) the state proceeding provides an adequate forum to hear the

plaintiff’s federal claims, and (3) the state proceeding involves important state

interests. Amanatullah v. Colo. Bd. of Med. Exam’rs, 187 F.3d 1160, 1163 (10th Cir.

1999). If these three conditions are met, Younger abstention is non-discretionary and

must be invoked absent extraordinary circumstances. Id. “We review de novo the

district court’s decision to abstain pursuant to Younger.” Id.

1. Ongoing State Administrative Proceedings

       The first condition—ongoing state administrative proceedings—involves two

subparts: the proceedings must be ongoing and they must be the type of proceedings

afforded Younger deference. See Brown ex rel. Brown v. Day, 555 F.3d 882, 888

(10th Cir. 2009).

       a. Ongoing

       The administrative proceedings were ongoing when Ms. Hunter filed her

complaint, but by the time the district court dismissed the suit, the WDI had revoked

her license. Moreover, the time for seeking judicial review in state court had run.

See Wyo. Stat. Ann. § 16-3-114(a) (providing for judicial review of final

administrative decisions pursuant to the rules of the Wyoming Supreme Court); Wyo.

R. App. P. 12.04(a) (providing a thirty-day limit to petition for judicial review of

                                           -6-
final administrative decisions). Nevertheless, the district court determined that

Younger still applied because Ms. Hunter failed to appeal the WDI’s final adverse

decision to the appropriate state court—effectively requiring that she exhaust her

state judicial remedies.

      Ordinarily, a state proceeding ends when the time for appeal has run. See Bear

v. Patton, 451 F.3d 639, 642 (10th Cir. 2006) (“[I]f a lower state court issues a

judgment and the losing party allows the time for appeal to expire, then the state

proceedings have ended.”). The Supreme Court has recognized, however, that

“regardless of when [a state court’s] judgment became final, . . . a necessary

concomitant of Younger is that a party in [the federal plaintiff’s] posture must

exhaust his state appellate remedies before seeking relief in the [federal] District

Court . . . .” Huffman v. Pursue, Ltd., 420 U.S. 592, 608 (1975). Although the Court

has not squarely extended this exhaustion principle to preceding state administrative

proceedings, it has assumed without deciding “that an administrative adjudication

and the subsequent state court’s review of it count as a ‘unitary process’ for Younger

purposes.” Sprint Commc’ns, Inc. v. Jacobs, 134 S. Ct. 584, 592 (10th Cir. 2013)

(quoting New Orleans Pub. Serv., Inc. v Council of City of New Orleans, 491 U.S.
350, 369 (1989)).

      The district court took this approach and abstained under Younger because

Ms. Hunter failed to exhaust her state judicial remedies. On appeal, Ms. Hunter

advances no argument that challenges this rationale. Instead, she contends that

Younger does not apply to the NAIC as a non-government entity, asserting without

                                          -7-
explanation that Younger does not apply to this case. See Aplt. Br. at 12 (“The Oct

[sic] Order appears to dismiss the lawsuit based on the Younger Doctrine despite the

fact that the NAIC is not a government administrative agency and the Younger

Doctrine does not apply to it. The Younger Doctrine does not apply to the facts of

this lawsuit.”).4 These statements, which constitute the sum total of her argument,

tell us nothing about why the district court might have been wrong to impose an

exhaustion requirement. See Nixon v. City & Cty. of Denver, 784 F.3d 1364, 1366

(10th Cir. 2015) (“The first task of an appellant is to explain to us why the district

court’s decision is wrong.”). By failing to proffer any argument challenging the

district court’s rationale, Ms. Hunter has forfeited the issue. See Bronson v. Swensen,

500 F.3d 1099, 1104 (10th Cir. 2007) (“[W]e routinely have declined to consider

arguments that are not raised, or are inadequately presented, in an appellant’s

opening brief.”).5


      4
         We reject Ms. Hunter’s assertion that Younger is inapplicable because the
NAIC is a non-government entity. The dispositive factor is whether the litigation
involves important state interests, not whether the litigants are private parties. See
Morrow v. Winslow, 94 F.3d 1386, 1396-97 (10th Cir. 1996) (rejecting argument that
abstention was inappropriate in private litigation involving an overriding state
interest). As explained below, there is an obvious state interest in licensing and
regulating insurance producers. And the WDI is the state agency charged with
representing that interest and enforcing Wyoming’s insurance code.
      5
         Any jurisdictional implications of Younger do not alter our conclusion.
Although we have sometimes characterized Younger as jurisdictional, see, e.g., D.L.
v. Unified Sch. Dist. No. 497, 392 F.3d 1223, 1228 (10th Cir. 2004) (“Younger
abstention is jurisdictional.”), “Younger neither provides a basis for nor destroys
federal jurisdiction, but it does determine when the federal courts must refrain from
exercising jurisdiction,” Chapman v. Barcus, 372 F. App’x 899, 901 n.1 (10th Cir.
                                                                             (continued)
                                          -8-
      b. Type

      As for the type of proceeding, the Supreme Court has held that Younger

applies to “particular state civil proceedings that are akin to criminal prosecutions.”

Sprint Commc’ns, 134 S. Ct. at 588 (citing Huffman v. Pursue, Ltd., 420 U.S. 592

(1975)). The Court has described these matters as “civil enforcement proceedings,”

id. at 591 (internal quotation marks omitted), “characteristically initiated to sanction

the federal plaintiff, i.e., the party challenging the state action, for some wrongful

act,” id. at 592; see Brown, 555 F.3d at 891 (“In these cases, the federal plaintiff

[seeks] to thwart a state administrative proceeding initiated to punish the federal

plaintiff for a bad act.”). A state entity typically initiates these proceedings, which

usually entail an investigation and a formal complaint or charges. Sprint, 134 S. Ct.

at 592. These proceedings, moreover, are mandatory and are “[themselves] the

wrong which the federal plaintiff seeks to correct via injunctive relief.” Brown,
555 F.3d at 891.

      Here, Ms. Hunter’s federal lawsuit sought injunctive relief to thwart the WDI’s

revocation proceedings. Her licenses in three other states had been revoked for

serious misconduct, prompting Wyoming regulatory officials to initiate reciprocal


2010) (brackets and internal quotation marks omitted). And, as here, arguments in
support of jurisdiction may be waived just like any other argument. See Raley v.
Hyundai Motor Co., 642 F.3d 1271, 1275-76 (10th Cir. 2011); see also United States
ex rel. Ramseyer v. Century Healthcare Corp., 90 F.3d 1514, 1518 n.2 (10th Cir.
1996) (“Our duty to consider unargued obstacles to subject matter jurisdiction does
not affect our discretion to decline to consider waived arguments that might have
supported such jurisdiction.”).

                                           -9-
revocation proceedings. The WDI held a contested hearing, received evidence and

argument, and determined by clear and convincing evidence that the revocations in

the other jurisdictions warranted revocation of her Wyoming insurance license as

prescribed by state law, see Wyo. Stat. Ann. § 26-9-211(a)(ix). These were

mandatory proceedings, not optional, and they “originated with the state’s proactive

enforcement of its laws.” Brown, 555 F.3d at 892. These circumstances reflect “civil

enforcement proceedings” entitled to Younger deference. See Sprint, 134 S. Ct. at

591-92; see also Brown, 555 F.3d at 891-92 (evaluating similar “state-initiated

enforcement proceedings” subject to Younger abstention).6

      The fact that the Wyoming proceedings were initiated as a reciprocal response

to the revocations in Florida, Texas, and California does not change our analysis

because the hallmarks of a civil enforcement proceeding remain—viz., a state entity

initiated the proceedings to sanction Ms. Hunter for her misconduct, the WDI took

evidence at a contested hearing and concluded there were grounds warranting

revocation, the proceedings were mandatory, and Ms. Hunter sought to enjoin the

proceedings via her federal complaint. Indeed, we previously confronted similar

reciprocal enforcement proceedings and concluded that Younger abstention was

appropriate. See Amanatullah, 187 F.3d at 1162-63 (affirming application of

Younger where Colorado Board of Medical Examiners instituted reciprocal civil

      6
        In Brown, we described civil enforcement proceedings as “coercive” rather
than “remedial,” 555 F.3d at 890, but the Supreme Court has since questioned the
efficacy of that dichotomy, “given the susceptibility of the designations to
manipulation,” Sprint, 134 S. Ct. at 593 n.6.

                                        - 10 -
enforcement proceedings to revoke a physician’s medical license based on a public

reprimand by Nevada Board of Medical Examiners).

      The first Younger condition is satisfied.

                                     *   *    *    *

2. State Proceedings Adequate to Hear Federal Claims

      The second Younger condition is met because the administrative proceedings

were judicial in nature and provided an adequate forum to hear Ms. Hunter’s federal

claims. The Wyoming Administrative Procedure Act governed the proceedings.

Wyo. Stat. Ann. §§ 16-3-101 to -115, 26-9-211(a). The parties were afforded

reasonable notice and an opportunity for a hearing, depositions and discovery, the

right to submit evidence and argument, the right to engage in cross-examination,

administrative record review, and a final written decision containing factual findings

and legal conclusions. See id. §§ 16-3-107 to -110. Ms. Hunter also could have

raised her federal claims on state-court review, but she declined that option. See id.

§ 16-3-114; see also Ohio Civil Rights Comm’n v. Dayton Christian Sch., Inc.,

477 U.S. 619, 629 (1986) (“[I]t is sufficient . . . that constitutional claims may be

raised in state-court judicial review of the administrative proceeding.”).

3. Important State Interests

      The third condition is satisfied because the revocation proceedings concerned

important state interests—the regulation and licensure of insurance producers. These

matters traditionally fall under the state’s regulatory authority. See Wyo. Stat. Ann.

§ 26-9-201 (prescribing “qualifications and procedures for the licensing of insurance

                                          - 11 -
producers”); Bell v. Gray, 377 P.2d 924, 925 (Wyo. 1963) (recognizing that sale of

insurance affects the public interest and is subject to state regulation).

       Thus, the district court correctly abstained under Younger.

                                     *    *    *   *

                               B. Remaining Arguments

       As for Ms. Hunter’s remaining arguments, she argues the district court “did

not apply the relevant law” and its dismissal “was entered without . . . conducting a

hearing or collecting any evidence from the adverse parties.” Aplt. Br. at 4. Without

explication, she adds only that she “does not have time to expound on th[ese] issue[s]

but the facts are shown in the record.” Id. at 12. We need not search the record to

ascertain the nature of these perfunctory statements, however, which are insufficient

to preserve appellate review. See Bronson, 500 F.3d at 1104 (“Scattered statements

in the appellant’s brief are not enough to preserve an issue for appeal.” (internal

quotation marks omitted)).

       Also, Ms. Hunter’s appellate brief does not contest the district court’s

conclusion that her complaint failed to state a claim. Our procedural rules require

that an opening brief contain “appellant’s contentions and the reasons for them, with

citations to the authorities and parts of the record on which the appellant relies.”

Fed. R. App. P. 28(a)(8)(A). Although Ms. Hunter is proceeding pro se, we have

“repeatedly insisted that pro se parties follow the same rules of procedure that govern

other litigants,” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

(10th Cir. 2005) (internal quotation marks omitted). By failing to challenge this

                                          - 12 -
aspect of the district court’s decision, Ms. Hunter has forfeited any associated issues.

See Bronson, 500 F.3d at 1104 (“[T]he omission of an issue in an opening brief

generally forfeits appellate consideration of that issue.”).

       Apart from these deficiencies, Ms. Hunter contends the district court erred by

(1) refusing to disqualify herself after denying Ms. Hunter’s request for preliminary

injunctive relief, (2) failing to enter a scheduling order, (3) making factual errors in

dismissing the motion for disqualification and denying preliminary injunctive relief,

and (4) dismissing the complaint based solely on the NAIC’s motion. Additionally,

Ms. Hunter requests that we direct the district judge to disqualify herself. But these

issues are all moot because they do not pertain to or otherwise affect our decision to

affirm the district court’s dismissal on Younger grounds and for failure to state a

claim. See Kaw Nation v. Springer, 341 F.3d 1186, 1187 (10th Cir. 2003) (declining

to address moot issue that had no impact on the outcome of the case); Tonkovich v.

Kan. Bd. of Regents, 254 F.3d 941, 946 (10th Cir. 2001) (affirming dismissal of

remaining federal claim, which “renders the recusal issue, with its request for

prospective relief, moot”).7


       7
         We note the requests to disqualify the district court judge lack merit. As
indicated above, Ms. Hunter sought to disqualify because the judge denied her
request for preliminary injunctive relief. But adverse rulings are not an appropriate
basis for seeking disqualification. See Green v. Branson, 108 F.3d 1296, 1305 (10th
Cir. 1997). Moreover, the district judge, when she dismissed the motion to
disqualify, correctly explained that she lacked jurisdiction to rule on the motion
during the pendency of Ms. Hunter’s interlocutory appeal. See McCauley v.
Haliburton Energy Servs., Inc., 413 F.3d 1158, 1160 (10th Cir. 2005) (noting
“general rule that filing an appeal divests the district court of its control over those
                                                                                (continued)
                                          - 13 -
                                III. CONCLUSION

      We affirm the district court’s judgment.

                                                 ENTERED FOR THE COURT,



                                                 Scott M. Matheson, Jr.
                                                 Circuit Judge




aspects of the case involved in the appeal”). And in any event, because the district
judge dismissed the motion to disqualify without prejudice, Ms. Hunter could have
renewed her motion if she had a proper basis. She never did.

                                        - 14 -